Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-12-2005

Hinton v. Miner
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1760




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Hinton v. Miner" (2005). 2005 Decisions. Paper 872.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/872


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 04-1760
                                   ________________

                                 HAYWOOD HINTON,
                                       Appellant

                                            v.

                              JONATHAN C. MINER
                      ____________________________________

                    On Appeal From the United States District Court
                              For the District of New Jersey
                               (D.C. Civ. No. 03-cv-03051)
                     District Judge: Honorable Jerome B. Simandle
                    _______________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                     July 1, 2005

           Before: SLOVITER, BARRY AND FISHER, CIRCUIT JUDGES.

                                  (Filed: July 12, 2005)

                               _______________________

                                      OPINION
                               _______________________

PER CURIAM.

       In 2003, Haywood Hinton, then serving a 60-month custodial term on a federal

bank fraud conviction, filed a 28 U.S.C. § 2241 petition for a writ of habeas corpus

challenging the Bureau of Prisons’ (BOP) computation of the time it credited toward
service of his sentence. Hinton claimed that the BOP failed to credit his sentence for the

entire period from November 28, 2001 through September 9, 2002. The District Court

rejected the habeas petition on the merits, finding that Hinton was properly credited for

the time in dispute. Hinton timely filed this appeal. Thereafter, Hinton finished serving

his custodial term; he is currently serving a five-year term of supervised release.

       The appellee argues that the appeal has been rendered moot by Hinton’s release

from BOP custody. We agree. An Article III “case or controversy” must be present at all

stages of the litigation for a federal court to exercise judicial power. Lewis v. Cont’l

Bank Corp., 494 U.S. 472, 477-78 (1990). To maintain this appeal, Hinton must show

some “collateral consequence” of the alleged failure to properly calculate his custodial

term, and that his injury remains “likely to be redressed by a favorable judicial decision.”

Spencer v. Kemna, 523 U.S. 1, 7 (1998). While Hinton might claim that the BOP’s

alleged miscalculation of his sentence has affected his supervised release term, any

additional credit toward the custodial portion of Hinton’s sentence would not shorten his

period of supervised release. See United States v. Johnson, 529 U.S. 53, 58-60 (2000)

(holding that length of supervised release term may not be reduced by undisputed excess

time spent in prison); DeFoy v. McCullough, 393 F.3d 439, 442 n.3 (3d Cir. 2005). Thus,




                                              2
given Hinton’s release from custody and his failure to make a showing of collateral

consequences, we will dismiss his appeal as moot.1




      1
        Were we to reach the merits, we would affirm the denial of Hinton’s habeas
petition for the reasons expressed in the District Court’s comprehensive Opinion. The
record is clear that Hinton was properly credited – partly toward two state sentences and
the remainder toward his federal sentence – for the entire period from November 28, 2001
through September 9, 2002. In addition, insofar as Hinton seeks to raise a challenge to
the District Court’s 2001 order denying his pre-trial motion to suppress evidence in his
criminal case, that issue is not properly raised in this § 2441 proceeding.

                                            3